 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of [insert], 201_, (the “Effective Date”) between Cell Source,
Ltd., an Israeli corporation (the “Company”), and the persons who have executed
the signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS:

 

WHEREAS, the Company is obligated to enter, subject to the sale of the Maximum
Offering Amount, the Acquisition pursuant to which Cell Source will become a
wholly-owned subsidiary of a publicly traded company (the “Pubco” and, as
context may require, when referring to Pubco after the consummation of the
Acquisition, the “Company”);

 

WHEREAS, prior to the Acquisition and to provide the capital required by the
Company for working capital and other purposes, the Company has offered in
compliance with Rule 506 of Regulation D of the Securities Act (as defined
herein), to investors in a private placement transaction (the “PPO”), units
(“Units”) of its securities, each Unit consisting of one share of Ordinary
Shares (the “Investor Shares”) and Ordinary Shares purchase warrants (the
“Investor Warrants”) to purchase one Ordinary Share at an exercise price of
$0.75;

 

WHEREAS, in connection with the Acquisition and the PPO, the Company agrees to
provide certain registration rights related to the Investor Shares and the
shares of Ordinary Shares issuable upon exercise of the Investor Warrants, on
the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1.        Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

 

“Approved Market” means the Over-the-Counter Bulletin Board, the OTC Markets,
the Nasdaq Stock Market, the New York Stock Exchange or the NYSE MKT.

 

“Acquisition” has the same meaning as defined in the Subscription Agreement.

 

“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its Board of Directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.

 

C-1

 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Ordinary Shares” means the Ordinary Shares, each of nominal value of NIS 0.01,
of the Company and any and all shares of capital stock or other equity
securities of: (i) the Company which are added to or exchanged or substituted
for the Ordinary Shares by reason of the declaration of any stock dividend or
stock split, the issuance of any distribution or the reclassification,
readjustment, recapitalization or other such modification of the capital
structure of the Company; and (ii) any other corporation, now or hereafter
organized under the laws of any state or other governmental authority, with
which the Company is merged, which results from any consolidation or
reorganization to which the Company is a party, or to which is sold all or
substantially all of the shares or assets of the Company, if immediately after
such merger, consolidation, reorganization or sale, the Company or the
stockholders of the Company own equity securities having in the aggregate more
than 50% of the total voting power of such other corporation, including the
Acquisition.

 

“Effective Date” has the meaning given it in the preamble to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Investor Shares” has the meaning given it in the recitals of this Agreement.

 

“Investor Warrants” has the meaning given it in the recitals of this Agreement.

 

C-2

 

 

“Majority Holders” means at any time Holders representing a majority of the
Investor Shares and the Investor Warrants.

 

“Maximum Offering Amount” has the same meaning as defined in the Subscription
Agreement.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means the Investor Shares and the Registrable Warrant
Shares but excluding (i) any Registrable Securities that have been publicly sold
without registration under the Securities Act either pursuant to Rule 144 of the
Securities Act or otherwise, or that are eligible to be sold without restriction
under Rule 144 of the Securities Act; or (ii) any Registrable Securities sold by
a person in a transaction pursuant to a registration statement filed under the
Securities Act.

 

“Registrable Warrant Shares” means the shares of Ordinary Shares issued or
issuable to each Purchaser upon exercise of the Investor Warrants.

 

“Registration Default Date” means the date that is 120 days after the
Registration Filing Date.

 

“Registration Default Period” means the period following the Registration Filing
Date or the Registration Default Date, as applicable, during which any
Registration Event occurs and is continuing.

 

“Registration Event” means the occurrence of any of the following events:

 

(a)         the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;

 

(b)         the Registration Statement is not declared effective by the
Commission on or before the Registration Default Date;

 

(c)         after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement)
except as excused pursuant to Section 3(e); or

 

C-3

 

 

(d)         the Ordinary Shares generally or the Registrable Securities
specifically are not listed or included for quotation on an Approved Market, or
trading of the Ordinary Shares is suspended or halted on the Approved Market,
which at the time constitutes the principal market for the Ordinary Shares, for
more than two full, consecutive Trading Days; provided, however, a Registration
Event shall not be deemed to occur if all or substantially all trading in equity
securities (including the Ordinary Shares) is suspended or halted on the
Approved Market for any length of time.

 

“Registration Filing Date” means the date that is 120 days after the date on
which the Company closes on the sale of the Maximum Offering Amount.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Subscription Agreement” means the subscription agreement attached to the
Confidential Private Placement Memorandum of the Company dated November 13,
2013, as the same may be amended and supplemented from time to time.

 

“Trading Day” means (a) if the Ordinary Shares is listed or quoted on an
Approved Market, then any day during which securities are generally eligible for
trading on the Approved Market, or (b) if the Ordinary Shares is not then listed
or quoted and traded on an Approved Market, then any business day.

 

2.Registration.

 

(a)         Registration on Form S-1. Subject to the closing on the sale of the
Maximum Offering Amount and the consummation of the Acquisition, no later than
the Registration Filing Date, the Company shall file with the Commission a
Registration Statement on Form S-1, or other applicable form, relating to the
resale by the Holders of all of the Registrable Securities, and the Company
shall use its commercially reasonably efforts to cause such Registration
Statement to be declared effective prior to the Registration Default Date. For
the avoidance of doubt, the Registration Statement may include such other
securities as determined by the Company.

 

C-4

 

 

(b)       Occurrence of Registration Event. If a Registration Event occurs, then
the Company will issue, for each 30 day period the Registration Event is not
cured, to each Holder of Registrable Securities (a “Qualified Purchaser”), as
liquidated damages for the amount of damages to the Qualified Purchaser by
reason thereof, such number of Ordinary Shares that would result in the
effective purchase price of the Units purchased pursuant to the Securities
Purchase Agreement to be equal $0.10 less than the original purchase price of
the Unit, provided that the effective price shall not be lower than $.25 per
Unit and provided, however, if a Registration Event occurs (or is continuing) on
a date more than one-year after the Company filed a Current Report on Form 8-K
relating to the Acquisition and the PPO and providing Form 10 information with
respect thereto, liquidated damages shall be paid only with respect to that
portion of the Qualified Purchaser’s Registrable Securities that cannot then be
immediately resold in reliance on Rule 144. The Registration Default Period
shall terminate upon (i) the filing of the Registration Statement in the case of
clause (a) of the definition of Registration Event, (ii) the SEC Effective Date
in the case of clause (b) of the definition of Registration Event, (iii) the
ability of the Qualified Purchaser to effect sales pursuant to the Registration
Statement in the case of clause (c) of the definition of Registration Event, and
(iv) the listing or inclusion and/or trading of the Ordinary Shares on an
Approved Market, as the case may be, in the case of clause (d) of the definition
of Registration Event. The amounts payable as liquidated damages pursuant to
this Section 2(b) shall be issued in fully-paid, non-assessable restricted
Ordinary Shares.

 

(c)         Notwithstanding the provisions of Section 2(b) above, (a) if the
Commission does not declare the Registration Statement effective on or before
the Registration Default Date, or (b) if the Commission allows the Registration
Statement to be declared effective at any time before or after the Registration
Default Date, subject to the withdrawal of certain Registrable Securities from
the Registration Statement, and the reason for (a) or (b) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(b) the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and, in the case of
(a) or (b), that a Holder shall not be entitled to any liquidated damages with
respect to the Registrable Securities not registered for the reason set forth in
(a), or so reduced on a pro rata basis as set forth in (b). In any such pro rata
reduction, the number of Registrable Securities to be registered on such
Registration Statement will first be reduced by the Registrable Securities
represented by the Registrable Warrant Shares (applied, in the case that some
Registrable Warrant Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Registrable Warrant Shares held by
such Holders on a fully diluted basis), and second by Registrable Securities
represented by Investor Shares (applied, in the case that some Investor Shares
may be registered, to the Holders on a pro rata basis based on the total number
of unregistered Investor Shares held by such Holders). Any Registrable
Securities not included in the Initial Registration Statement shall be included
in a subsequent Registration Statement the Company will file no later than six
months after the prior Registration Statement (or such other period as permitted
under the Securities Act and applicable Commission rules and regulations). The
Holders acknowledge and agree the provisions of this paragraph may apply to more
than one Registration Statement.

 

C-5

 

 

3.            Registration Procedures for Registrable Securities. The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:

 

(a)         prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective until the Investor Warrants are no
longer outstanding or for such shorter period ending on the earlier to occur of
(i) the date as of which all of the Holders as selling stockholders thereunder
may sell all of the Registrable Securities registered for resale thereon without
restriction pursuant to Rule 144 (or any successor rule thereto) promulgated
under the Securities Act or (ii) the date when all of the Registrable Securities
registered thereunder have been sold (the “Effectiveness Period”). Thereafter,
the Company shall be entitled to withdraw such Registration Statement and the
Investors shall have no further right to offer or sell any of the Registrable
Securities registered for resale thereon pursuant to the respective Registration
Statement (or any prospectus relating thereto);

 

(b)         if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;

 

(c)         prepare and file with the Commission such amendments and supplements
to such Registration Statement as may be necessary to keep such Registration
Statement effective during the Effectiveness Period;

 

(d)         furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any Attachments thereto other than Attachments
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

 

(e)         use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
as any Holder of Registrable Securities covered by such Registration Statement
reasonably requests and as may be necessary for the marketability of the
Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things necessary to enable such Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph, (ii) subject itself to taxation in
any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction.

 

C-6

 

 

(f)         notify each Holder of Registrable Securities, the disposition of
which requires delivery of a prospectus relating thereto under the Securities
Act, of the happening of any event (as promptly as practicable after becoming
aware of such event), which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;

 

(g)         comply, and continue to comply during the Effectiveness Period, in
all material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 

(h)         as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;

 

(i)         use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC
Bulletin Board or such other Approved Market on which securities of the same
class or series issued by the Company are then listed or traded;

 

(j)         provide a transfer agent and registrar, which may be a single
entity, for the shares of Ordinary Shares at all times;

 

(k)         If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request;

 

(l)         during the Effectiveness Period, refrain from bidding for or
purchasing any Ordinary Shares or any right to purchase Ordinary Shares or
attempting to induce any person to purchase any such security or right if such
bid, purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and

 

C-7

 

 

(m)         take all other reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement.

 

4.            Suspension of Offers and Sales. Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

5.            Registration Expenses. The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section and Section 8, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.

 

6.            Assignment of Rights. No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.

 

7.            Information by Holder. A Holder with Registrable Securities
included in any registration shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be required in order to comply with
any applicable law or regulation in connection with the registration of such
Holder’s Registrable Securities or any qualification or compliance with respect
to such Holder’s Registrable Securities and referred to in this Agreement. A
form of Selling Stockholder Questionnaire is attached as Attachment A hereto for
such purposes.

 

C-8

 

 

8.Indemnification.

 

(a)         In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with this Agreement; and the Company shall reimburse the Holder, and
each such director, officer, partner, underwriter and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, damage, liability,
action or proceeding; provided, that such indemnity agreement found in this
Section 8(a) shall in no event exceed the net proceeds from the PPO, as
applicable, received by the Company; and provided further, that the Company
shall not be liable in any such case (i) to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by the Holder specifically for
use in the preparation thereof or (ii) if the person asserting any such loss,
claim, damage, liability (or action or proceeding in respect thereof) who
purchased the Registrable Securities that are the subject thereof did not
receive a copy of an amended preliminary prospectus or the final prospectus (or
the final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder or underwriter to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.

 

C-9

 

 

(b)         As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this Section 8 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors and officers,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act, the
Exchange Act, or any other federal or state law, to the extent arising out of or
based solely upon: (x) such Holder’s failure to comply with the prospectus
delivery requirements of the Securities Act or (y) any untrue or alleged untrue
statement of a material fact contained in any registration statement, any
prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in the registration statement or such prospectus or (ii) to the
extent that (1) such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto or (2) in the case of an
occurrence of an event of the type specified in Section 3(f) hereof, the use by
such Holder of an outdated or defective prospectus after the Company has
notified such Holder in writing that the prospectus is outdated or defective and
prior to the receipt by such Holder of the advice contemplated in Section 3(f).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c)         Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.

 

C-10

 

 

(d)         If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and (b), the indemnification
required by Sections 8(a) and 8(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.

 

(e)         If the indemnification provided for in Section 8(a) or 8(b) is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall (i) contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 

(f)         Other Indemnification. Indemnification similar to that specified in
this Section (with appropriate modifications) shall be given by the Company and
each Holder of Registrable Securities with respect to any required registration
or other qualification of securities under any federal or state law or
regulation or governmental authority other than the Securities Act.

 

9.            Rule 144. With a view to making available to the Holders the
benefits of Rule 144 and any other rule or regulation of the Commission that may
at any time permit the Holders to sell the Registrable Securities to the public
without registration, the Company agrees, until the earlier of such time as the
Investor Warrants are no longer outstanding or the Holders no longer own any
Registrable Securities: (i) to make and keep public information available as
those terms are understood in Rule 144, (ii) to file with the Commission in a
timely manner all reports and other documents required to be filed by an issuer
of securities registered under the Securities Act or the Exchange Act pursuant
to Rule 144, (iii) to furnish in writing upon such Holder’s request a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act, and to furnish to such
Holder a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed by the Company as may be reasonably
requested in availing such Holder of any rule or regulation of the Commission
permitting the selling of any such Registrable Securities without registration
and (iv) to undertake any additional actions commercially reasonably necessary
to maintain the availability of the use of Rule 144.

 

C-11

 

 

10.           Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

11.Miscellaneous.

 

(a)         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

 

(b)         Remedies. Subject to Section 2(b) of this Agreement, in the event of
a breach by the Company or by a Holder of any of their respective obligations
under this Agreement, each Holder or the Company, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, shall be entitled to specific
performance of its rights under this Agreement. Subject to Section 2(b) of this
Agreement, the Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.

 

(c)         Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.

 

(d)         No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

(e)         Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.

 

(f)         Notices, etc. All notices or other communications which are required
or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:

 

C-12

 

 

If to the Company to:

 

Cell Source, Ltd.

65 Yigal Alon Street, 23rd Floor

Tel Aviv 67433, Israel

Attention: Itamar Shimrat, Chief Executive Officer

Email: ishimrat@cell-source.com

 

with copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attention: Gregory Sichenzia, Esq. Facsimile: (212) 930-9725

 

If to the Purchasers:

 

To each Purchaser at the address set forth on the signature page hereto

 

or at such other address as any party shall have furnished to the other parties
in writing.

 

(g)         Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.

 

(h)         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

(i)         Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

C-13

 

 

(j)         Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Purchasers acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Purchasers under this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

C-14

 

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

  COMPANY:       CELL SOURCE,  LTD.       By:     Name: Itamar Shimrat   Title:
Chief Executive Officer

 

THE PURCHASER’S SIGNATURE TO THE SUBSCRIPTION AGREEMENT DATED OF EVEN DATE
HEREWITH SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS
AGREEMENT.

 

C-15

 

 

ATTACHMENT A

CELL SOURCE, LTD.

SELLING STOCKHOLDERS’ QUESTIONNAIRE

 

The following information is requested from you in connection with the
preparation and filing by Cell Source, Ltd. (the “Company”) of a Registration
Statement on Form S-1 or other appropriate form (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) covering the sale of
shares of the Company’s Ordinary Shares, including shares of Ordinary Shares
underlying Warrants (the “Registrable Securities”) by certain stockholders of
the Company.

 

We would appreciate your answering all of the questions included in this
questionnaire, even though your answers may be in the negative, so that the
Company will have a record of your responses for use in connection with the
preparation of the Registration Statement. It is requested that you give careful
attention to each question and that you complete this questionnaire personally.

 

In order to assist you in completing this questionnaire, certain terms used
herein are defined in the appendix which is attached to this questionnaire. Each
of such defined terms has been bolded and italicized for identification. The
term “person,” as used in this questionnaire, means any natural person, company,
government or political subdivision, agency or instrumentality of a government.

 

After you have completed the following questionnaire, please send the completed
questionnaire by facsimile, (212) 930-9725, e-mail, dmanno@srff.com, or
overnight courier as soon as possible to the attention of David Manno, Esq. at
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY
10006.

 

*********************

 

General Information

 

1.            Please provide your full name and address or the full name and
address of the entity on whose behalf you are completing this questionnaire. The
address may be a business, mailing or residence address.

 

Name:       Address:  

 

2. Name the Control Person of your organization:  

 

3.(a) Are you a broker-dealer registered pursuant to Section 15 of the Exchange
Act?

 

… Yes.

… No.

 

C-16

 

 

 

(b) If your response to Item 3(a) above is no, are you an "affiliate" of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 

… Yes.

… No.

 

For the purposes of this Item 3(b), an "affiliate" of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

(c) Full legal name of person through which you hold the Registrable
Securities—(i.e. name of your broker, if applicable, through which your
Registered Securities are held):

 

  Name of broker:           Contact person:           Telephone No.:  

 

Securities Holdings

 

Please fill in all blanks in the following questions related to your beneficial
ownership of the Company’s Ordinary Shares. Generally, the term “beneficial
ownership” refers to any direct or indirect interest in the securities which
entitles you to any of the rights or benefits of ownership, even though you may
not be the holder of record of the securities. For example, securities held in
“street name” over which you exercise voting or investment power would be
considered beneficially owned by you. Other examples of indirect ownership
include ownership by a partnership in which you are a partner or by an estate or
trust of which you or any member of your immediate family is a beneficiary.
Ownership of securities held in the names of your spouse, minor children or
other relatives who live in the same household may be attributed to you.

 

If you have any reason to believe that any interest in securities of the Company
which you may have, however remote, is a beneficial interest, please describe
such interest. For purposes of responding to this questionnaire, it is
preferable to err on the side of inclusion rather than exclusion. Where the
SEC’s interpretation of beneficial ownership would require disclosure of your
interest or possible interest in certain securities of the Company, and you
believe that you do not actually possess the attributes of beneficial ownership,
an appropriate response is to disclose the interest and at the same time
disclaim beneficial ownership of the securities.

 

C-17

 

 

Please indicate the amount of Ordinary Shares of the Company or any of its
subsidiaries which you beneficially owned as of the date hereof.

 

For each holding:

 

•State the nature of the holding (i.e., held in your own name, jointly, as a
trustee or beneficiary of a trust, as a custodian, as an executor, in
discretionary accounts, by your spouse or minor children, by a partnership of
which you are a partner, etc.), and

 

•State whether you are the beneficial owner by reason of (i) sole voting power,
(ii) shared voting power, (iii) sole investment power, (iv) shared investment
power, (v) the right to acquire stock within 60 days of the end of the calendar
year, and/or (vi) the right to acquire stock with the purpose of changing or
influencing control.

 

•Indicate in the Remarks column whether you have sole or shared voting or
investment power with respect to any such securities, and in what capacity
(i.e., individual, general partner, trustee) you have such power or powers.

 

•If you wish to disclaim beneficial ownership of any shares listed, so indicate
by writing the word “Disclaim” in the Remarks column below; you understand that
such shares will be shown separately from your beneficial holdings and an
appropriate disclaimer set forth.

 

•If any of the shares listed are subject to any claim, encumbrance, pledge or
lien, so indicate in the Remarks column.

 

1.Your Interest in the Registrable Securities.

 

(a)State the number of such Registrable Securities beneficially owned by you.

 

   

 

(b)         Other than as set forth in your response to Item 1(a) above, do you
beneficially own any other securities of the Company?

 

… Yes.

 

… No.

 

C-18

 

 

(c)           If your answer to Item 1(b) above is yes, state the type, the
aggregate amount and CUSIP No. (if applicable) of such other securities of the
Company beneficially owned by you:

 

  Type:           Aggregate amount:           CUSIP No.:  

 

(d)           Did you acquire the securities listed in Item 1(a) above in the
ordinary course of business?

 

… Yes.

 

… No.

 

(e)           At the time of your purchase of the securities listed in Item 1(a)
above, did you have any agreements or understandings, directly or indirectly,
with any person to distribute the securities?

 

… Yes.

 

… No.

 

(f)           If your response to Item 1(e) above is yes, please describe such
agreements or understandings:

 

         

 

2.Nature of Your Beneficial Ownership.

 

(a)         Does someone other than yourself have Control over the securities
listed in Item 1(a) above?

 

… Yes.

 

… No.

 

(b)         If your response to Item 2(a) above is yes, name your controlling
shareholder(s) or other person who has the ability to exercise control over you
(the "Controlling Entity"). If the Controlling Entity is not a natural person
and is not a publicly held entity, name each shareholder of such Controlling
Entity. If any of these named shareholders are not natural persons or publicly
held entities, please provide the same information. This process should be
repeated until you reach natural persons or a publicly held entity.

 

C-19

 

 

(A)(i)Full legal name of Controlling Entity(ies) or natural person(s) with who
have sole or shared voting or dispositive power over the Registrable Securities:

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

  Address:             Telephone:             Fax:             Name of
shareholder:;                              

 

(B)(i)Full legal name of Controlling Entity(ies):



             



 

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

  Address:             Telephone:             Fax:             Name of
shareholders:          

 

If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.

 

C-20

 

 

3.5% Stockholders

 

To the best of my knowledge, all persons (including myself and my associates and
including corporations, partnerships, trusts, associations and other such
groups) who beneficially own more than 5% of any class of the Company’s stock
are described below:

 

Name of
Beneficial
Owner   Class of Shares
Beneficially
Owned   Holder of Voting
or Investment
Power                                        

 

C-21

 

 

4.No Adverse Interest

 

All interests I or my associates have or will have that are adverse to the
Company interests in any pending or contemplated legal proceeding or government
investigation to which the Company is or will be a party (or to which its
property may be subject) are described below:

 

C-22

 

 

5.Voting Arrangement

 

All voting trusts or similar agreements or arrangements of which I have
knowledge under which more than 5% of the Company’s outstanding Ordinary Shares,
on an as converted basis, is held or to be held are described below:

 

Names and Addresses of Voting Trustees   Voting Rights and Other Powers
Under Trust, Agreement or Arrangement                          

 

C-23

 

 

6.Change in Control

 

All arrangements of which I have knowledge, including any pledge by any person
of securities of the Company, the operations of which may at a subsequent date
result in a change in control of the Company, are described below:

 

C-24

 

 

Transactions with the Company

 

1.         Information regarding all material interests of yours or your
associates in any actual or proposed transaction during the last three fiscal
years to which the Company was or is to be a party and that are identified under
“Securities Holdings” above) is provided below. Further, no such transaction
need be described if:

 

(a)        the amount involved (including all periodic installments in the case
of any lease or other agreement provided for periodic payments or installments
and including the value of all transactions In a series of similar transactions)
does not exceed $60,000;

 

(b)        the rates or charges involved in the transaction are fixed by law or
governmental authority or determined by competitive bids;

 

(c)        the services involved are as a bank depositary of funds, transfer
agent, registrar, trustee under a trust indenture or other similar service;

 

(d)        my interest arises solely from my ownership of securities of the
Company and I received no extra or special benefit not shared on a pro rata
basis by all other holders of securities in the same class;

 

(e)        my interest in the corporation that is a party to the transaction is
solely as a director; or

 

(f)         my interest arose solely as an officer and/or director of the
Company (e.g., my compensation arrangement with the Company).

 

Description:

 

C-25

 

 

AFFILIATION WITH ACCOUNTANTS OR ATTORNEYS

 

Described below is any interest, affiliation or connection you have with any law
firm or accounting firm that has been retained by the Company during the last
three fiscal years or is proposed to be retained by the Company:

 

C-26

 

 

Contracts with the Company

 

Described below are all contracts with the Company or in which the Company has a
beneficial interest, or to which the Company has succeeded by assumption or
assignment, to which you or any of your associates is a party, which are to be
performed in whole or in part at or after the date of the proposed filing of the
Registration Statement, or which were made not more than two years prior
thereto:

 

C-27

 

 

FINRA-Related Questions

 

1.        Are you (i) a “member” of the Financial Industries Regulatory
Authority, Inc. (“FINRA”), (ii) an “affiliate” of a member of the FINRA, (iii) a
“person associated with a member” or “associated person of a member” of the
FINRA or (iv) associated with an “underwriter or related person” with respect to
the proposed public offering of the Company’s securities?

 

  Yes            No        

 

For the sole purpose of this Question: (i) the FINRA defines a “member” as being
either any broker or dealer admitted to membership in the FINRA or any officer
or partner of such a member or the executive representative of such member or
the substitute for such representative; (ii) the term “affiliate” means a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is in common control with the person specified. Persons who
have acted or are acting on behalf or for the benefit of a person include, but
are not necessarily limited to, directors, officers, employees, agents,
consultants and sales representatives; (iii) the FINRA defines a “person
associated with a member” or “associated person of a member” as being every sole
proprietor, partner, officer, director or branch manager of any member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not any such person is registered or exempt from
registration with the FINRA; and (iv) the term “underwriter or related person”
includes, with respect to a proposed offering, underwriters, underwriters’
counsel, financial consultants and advisers, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any such persons.

 

If yes, kindly describe such relationship (whether direct or indirect) and
please respond to

Questions (2) and (3) below; if no, please proceed to Question (4).

 

2.        Please set forth information as to all purchases and acquisitions
(including contracts for purchase or acquisition) of securities of the Company
by you, regardless of the time acquired or the source from which derived:

 

Seller or  Amount and  Price or Other    Prospective Seller  Nature of
Securities  Consideration  Date                            

 

3.        In connection with your direct or indirect affiliation or association
with a “member” of the FINRA as set forth above in Question (1), please furnish
the identity of such FINRA member and any information, if known, as to whether
such FINRA member intends to participate in any capacity in this proposed
initial public offering, including the details of such participation:

 

C-28

 

 

4.        Please describe any underwriting compensation and arrangement or any
dealings known to you between any “underwriter or related person”, “member” of
the FINRA, “affiliate” of a member of the FINRA, “person associated with a
member”, or “associated person of a member” of the FINRA on the one hand and the
Company or controlling shareholder thereof on the other hand, other than
information relating to the proposed initial public offering of the Company:

 

5.        Please set out below any information, if known, as to whether any
“member” of the FINRA, any “underwriter or related person”, “affiliate” or a
member of the FINRA, “person associated with a member” or “associated person of
a member” of the FINRA may receive any portion of the net offering:

 

For subscribers answering “Yes” to Item 1 above:

 

The undersigned FINRA member form acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

    Name of FINRA Member Firm  

 

By:     Date:     Authorized Officer    

 

C-29

 

 

The undersigned (including its donees or pledgees) intends to distribute the
Registrable Securities listed above pursuant to the Registration Statement only
as follows (if at all): Such Registrable Securities may be sold from time to
time directly by the undersigned or, alternatively, through underwriters,
broker-dealers or agents. If the Registrable Securities are sold through
underwriters, broker-dealers or agents, the Selling Holder will be responsible
for underwriting discounts or commissions or agents' commissions. Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale or at negotiated prices. Such sales may be effected in
transactions (which may involve block transactions) (i) on any national
securities exchange or quotation service on which the Registrable Securities may
be listed or quoted at the time of sale, (ii) in the over-the-counter market, or
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market.

 

I understand that material misstatements or the omission of material facts in
the Registration Statement may give rise to civil and criminal liabilities to
the Company, to each officer and director of the Company signing the
Registration Statement and other persons signing the Registration Statement. I
will notify you and the Company of any misstatement of a material fact in the
Registration Statement or any amendment thereto, and of the omission of any
material fact necessary to make the statements contained therein not misleading,
as soon as practicable after a copy of the Registration Statement or any such
amendment has been provided to me.

 

I confirm that the foregoing statements are correct, to the best of my knowledge
and belief.

 

Dated:   .         Very truly yours,         (Signature)         (Typed or
Printed Name)

 

C-30

 

 

Definitions

 

The term “arrangement” means any plan, contract, authorization or understanding
whether or not set forth in a formal document.

 

The term “associate” as used throughout this questionnaire, means (a) any
corporation or organization (other than the Company) of which I am an officer,
director or partner or of which I am, directly or indirectly, the beneficial
owner of 5% or more of any class of equity securities, (b) any trust or other
estate in which I have a substantial beneficial interest or as to which I serve
as trustee or in a similar capacity, (c) my spouse, (d) any relative of my
spouse or any relative of mine who has the same home as me or who is a director
or officer or key executive of the Company, (e) any partner, syndicate member or
person with whom I have agreed to act in concert with respect to the
acquisition, holding, voting or disposition of shares of the Company’s
securities.

 

The term “beneficially owned” when used in connection with the ownership of
securities, means (a) any interest in a security which entitles me to any of the
rights or benefits of ownership even though I may not be the owner of record or
(b) securities owned by me directly or indirectly, including those held by me
for my own benefit (regardless of how registered) and securities held by others
for my benefit (regardless of how registered), such as by custodians, brokers,
nominees, pledgees, etc., and including securities held by an estate or trust in
which I have an interest as legatee or beneficiary, securities owned by a
partnership of which I am a partner, securities held by a personal holding
company of which I am a stockholder, etc., and securities held in the name of my
spouse, minor children and any relative (sharing the same home). A “beneficial
owner” of a security includes any person who, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise has or
shares:

 

(a)        voting power which includes the power to vote, or to direct the
voting of, such security;

and/or

 

(b)        investment power which includes the power to dispose, or to direct
the disposition, of such security.

 

The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.

 

The term “immediate family” means any relationship by blood, marriage or
adoption, not more remote than first cousin.

 

The term “material,” when used in this questionnaire to qualify a requirement
for the furnishing of information as to any subject, limits the information
required to those matters as to which an average prudent investor ought
reasonably to be informed before purchasing the Ordinary Shares of the Company.

 

C-31

 

 

EXHIBIT D

 

CELL SOURCE FINANCIAL STATEMENTS

 

 

 

 

 

[This page intentionally left blank.]

 

 

 

